NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PAMELA CHYBA,                                   No. 14-56082

                  Plaintiff-Appellant,           D.C. No. 3:12-cv-00838-JAH-
                                                 BLM
   v.

 WASHINGTON MUTUAL, AKA                          MEMORANDUM*
 JPMorgan Chase & Co.,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Pamela Chyba appeals pro se from the district court’s judgment in her action

alleging violations of the Fair Credit Reporting Act (“FCRA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Lyon v. Chase Bank


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011) (motion for judgment on the

pleadings); Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009) (motion to

dismiss). We may affirm on any basis supported by the record. Henry v. Gill

Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993). We affirm.

      Dismissal of Chyba’s FCRA claims was proper because Chyba failed to

exhaust the claims before filing suit in district court as required by the Financial

Institutions, Reform, Recovery, and Enforcement Act of 1989 (“FIRREA”). See

12 U.S.C. § 1821(d); Rundgren v. Wash. Mut. Bank, FA, 760 F.3d 1056, 1060-

61 (9th Cir. 2014) (no jurisdiction exists over claims not properly exhausted

through FIRREA’s administrative process).

      We reject as without merit Chyba’s contention that the district court’s denial

of her motion for in camera review violated her due process rights.

      Washington Mutual’s request for judicial notice, filed on March 30, 2015, is

granted.

      AFFIRMED.




                                           2                                    14-56082